ORDER

PER CURIAM.
The City of St. Clair appeals a judgment entered upon a jury verdict for $7,500 in favor of Barbara Grus (“Plaintiff’) in her action against the City for injuries she suffered when she accidentally stepped onto an uncovered water meter hole, causing her to slip and fall. The trial court entered judgment on the verdict and also ordered the City to pay costs of the action, in the amount of $563.15, pursuant to §§ 514.110 and 492.590 RSMo 1994. On appeal, the City does not assert any error with respect to the award of damages but contends the court erred in awarding costs against it because such an award is barred by sovereign immunity. We have reviewed the City’s brief1 and the record on appeal. No error of law appears. A written opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).

. Plaintiff'Respondent did not file a brief.